

116 HR 7045 : To require the Secretary of Agriculture to conduct a study on lands that could be included in a National Forest in Hawai’i, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 7045IN THE SENATE OF THE UNITED STATESDecember 7, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo require the Secretary of Agriculture to conduct a study on lands that could be included in a National Forest in Hawai’i, and for other purposes.1.Hawai’i national forest study(a)PurposeThe purpose of this Act is to identify lands within the study area that would—(1)support the conservation of biodiversity not found elsewhere in the National Forest System;(2)support or expand the research mission of the Institute of Pacific Islands Forestry;(3)promote shared stewardship with local communities, including indigenous populations, the State of Hawai’i, and non-profit groups; and(4)support or expand the international programs of the Forest Service related to conservation of forest ecosystems, sustainable forestry, protection of threatened, endangered, and migratory species, controlling the spread of invasive species, international reforestation, and other forest restoration efforts.(b)Study required(1)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary shall conduct a study to identify available land within the study area that could be included in a National Forest in Hawai’i.(2)Coordination requirementThe Secretary shall conduct the study under paragraph (1) in coordination the Hawai’i Department of Land and Natural Resources.(3)Consultation requirementIn carrying out the study under paragraph (1), the Secretary—(A)shall consult with—(i)the Hawai’i Department of Land and Natural Resources; and(ii)the Hawai’i Department of Agriculture; and(B)may consult with such other governmental or nonprofit entities as the Secretary determines appropriate. (4)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives that identifies—(A)available land within the study area that could be included in a National Forest in Hawai’i;(B)the ownership of the land within the study area;(C)any undeveloped land in the study area that may be at risk of development; and(D)any actions that could be carried out to preserve the open and undeveloped character of the land within the study area.(c)EffectNothing in this section authorizes the Secretary to take any action that would affect the use of any land not owned by the United States.(d)DefinitionsIn this section:(1)Available landThe term available land means any land within the study areas that is—(A)Federally owned;(B)managed by a Federal land management agency in partnership with a non-Federal entity; or(C)land not described in subparagraph (A) or (B) that fulfills the purpose of this section, as determined by the Secretary.(2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(3)Study areaThe term study area means the islands of Hawai’i, Maui, Moloka’i, Lāna’i, O’ahu and Kaua’i in the State of Hawai’i.(4)Undeveloped landThe term undeveloped land means land—(A)that is located within the study area;(B)that is free or primarily free of structures; and(C)the development of which is likely to affect adversely the scenic, research, wildlife, or recreational value of the study area.Passed the House of Representatives December 3, 2020.Cheryl L. Johnson,Clerk.